Exhibit 10.1

CONFIDENTIAL

Docucorp International
[Form of ]Compensation Plan
[Name] (“Officer”)
FY 2007

 

Annual Base Salary

Annual base salary of $                effective August 1, 2006.  Any future
salary increases are solely at the discretion of the Board of Directors.

 

Revenue Bonus

A bonus based on Docucorp International’s actual Fiscal 2007 revenue as follows:

 

Bonus

 

Revenue of less than $[target level 1]

 

$

0

 

Revenue of $[target level 1 plus $1] - $[target level 2]

 

$

 

 

Revenue of $[target level 2 plus $1] - $[target level 3]

 

$

 

 

Revenue of $[target level 3 plus $1] - $[target level 4]

 

$

 

 

Revenue of $[target level 4 plus $1] or more

 

$

 

 

 

Revenue shall be defined as aggregate consolidated revenue as determined by
generally accepted accounting principles for the fiscal year ending July 31,
2007.

 

EPS Bonus

A bonus based on Docucorp International’s actual Fiscal 2007 Earnings Per Share
(“EPS”) as follows:

 

Bonus

 

EPS of less than $[target level 1]

 

$

0

 

EPS of $[target level 1] - $[target level 2]

 

$

 

 

EPS of $[target level 2 plus .01] - $[target level 3]

 

$

 

 

EPS of $[target level 3 plus .01] - $[target level 4]

 

$

 

 

EPS of $[target level 4 plus .01] or more

 

$

 

 

 

EPS shall be defined as diluted consolidated earnings per share as determined by
generally accepted accounting principles before extraordinary items for the
fiscal year ending July 31, 2007.

 

[Segment] Revenue Bonus  [as applicable for certain executives]

A bonus based on Docucorp International’s actual Fiscal 2007 [Segment] Revenue
as follows:

 

Bonus

 

Revenue of less than $[target level 1]

 

$

0

 

Revenue of $[target level 1 plus $1] - $[target level 2]

 

$

 

 

Revenue of $[target level 2 plus $1] - $[target level 3]

 

$

 

 

Revenue of $[target level 3 plus $1] - $[target level 4]

 

$

 

 

Revenue of $[target level 4 plus $1] or more

 

$

 

 

 

License revenue shall be defined as aggregate consolidated license revenue less
license royalty fees (excluding license revenue generated by subsidiaries
acquired subsequent to July 31, 2006) as determined by generally accepted
accounting principles for the fiscal year ending July 31, 2007.


--------------------------------------------------------------------------------




New North American Processing revenue shall be defined as North American ASP
processing revenue recognized in fiscal 2007 in accordance with generally
accepted accounting principles and generated as a result of North American ASP
contracts executed during fiscal year 2007 (excluding ASP processing revenue
generated by subsidiaries acquired subsequent to July 31, 2006 and excluding ASP
processing revenues related to renewals and expansions of existing ASP
agreements).

North American ASP revenue shall be defined as aggregate North American ASP
revenue (excluding revenue generated by subsidiaries acquired subsequent to July
31, 2006) as determined by generally accepted accounting principles for the
fiscal year ending July 31, 2007.

 

North American Services revenue shall be defined as aggregate consolidated North
American Professional Services revenue, (excluding revenue generated by
subsidiaries acquired subsequent to July 31, 2006/exclusive of outsourcing and
ASP/inclusive of Policy Express) as determined by generally accepted accounting
principles for the fiscal year ending July 31, 2007.

 

[Segment] Margin Bonus [as applicable for certain executives]

A bonus based on Docucorp International’s actual Fiscal 2007 [Segment] margin as
follows:

 

 

Bonus

 

Margin of less than $[target level 1]

 

$

0

 

Margin of $[target level 1 plus $1] - $[target level 2]

 

$

 

 

Margin of $[target level 2 plus $1] - $[target level 3]

 

$

 

 

Margin of $[target level 3 plus $1] - $[target level 4]

 

$

 

 

Margin of $[target level 4 plus $1] or more

 

$

 

 

 

North American Services margins shall be defined as consolidated North American
operating margin for the aggregate of consolidated North American Professional
Services and Education (including Policy Express, but excluding Docugroup) as
determined by generally accepted accounting principles for the fiscal year
ending July 31, 2007.

 

ASP margins shall be defined as operating margin for the consolidated ASP
segment (including all subsidiaries) as determined by generally accepted
accounting principles for the fiscal year ending July 31, 2007.

 

General

To the extent Revenue (for the Revenue Bonus) and/or EPS (for the EPS Bonus)
and/or [Segment] Revenue (for the [Segment] Revenue Bonus) and/or [Segment]
Margin (for the [Segment] Margin Bonus) exceed the minimum amount of the range
required to achieve the Bonus, such Bonus shall be increased (to an amount
rounded to the nearest $1,000) pro-rata for such range by 80% of the amount such
Bonus would have increased had the next higher Bonus level been achieved.

 

In the event Officer ceases to be an employee of Docucorp International during
any of the covered periods, the Revenue Bonus, EPS Bonus, [Segment] Revenue
Bonus, and [Segment Margin] Bonus (collectively referred to as “Bonuses”)
described above shall be earned and paid only if Officer is an employee of
Docucorp International on July 31, 2007.

 

Any Bonuses earned shall be paid prior to 120 days after year-end.

 

Acknowledgment:

This Compensation Plan relates only to the fiscal year ending July 31, 2007.
This Compensation Plan supersedes all prior compensation plans, and its
existence does not imply that a similar compensation plan will be offered in
future periods.  Docucorp International is not obligated to pay the employee any
bonuses related to periods subsequent to July 31, 2007 unless Docucorp
International provides the employee with express written notification of bonuses
related to future periods.  The employment relationship between Docucorp
International and Officer is “at will” and is terminable by either party at any
time.  This Compensation Plan is not and shall not be construed by either
Docucorp International or Officer as a contract for employment for a specified
period of time.

 

Both parties hereby acknowledge and agree to all information contained herein:

 

 

 

Docucorp International

 

Officer

by: Its President

 

 

 

 

 

2


--------------------------------------------------------------------------------